Citation Nr: 1453849	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for right ankle sprain in excess of 10 percent.  

2.  Entitlement to an initial evaluation for ankylosing spondylitis of the lumbar spine in excess of 10 percent, before May 21, 2012, and in excess of 60 percent from May 31, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The rating decision granted service connection for right ankle sprain and degenerative joint disease, lumbar spine, and assigned a 10 percent evaluation for each.  A March 2013 rating decision recharacterized the Veteran's spine disability as ankylosing spondylitis of the lumbar spine and assigned it a 60 percent evaluation, effective May 21, 2012.  

The RO in Pittsburgh, Pennsylvania, has jurisdiction of the claims file.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's right ankle strain results in marked limitation of motion.  

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that before May 21, 2012, the Veteran's ankylosing spondylitis of the lumbar spine resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that from May 21, 2012, the Veteran's ankylosing spondylitis of the lumbar spine resulted in unfavorable ankylosis of the entire spine. 

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for right ankle strain in excess of 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an initial evaluation for ankylosing spondylitis of the lumbar spine in excess of 10 percent, prior to May 21, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for an initial evaluation for ankylosing spondylitis of the lumbar spine in excess of 60 percent, from May 21, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The claims on appeal arise from the Veteran's disagreements with the initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements in support of his claim and lay witness statements in support of his claim.  VA has obtained translations of medical records written in German.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in February 2007 and May 2012.  Although neither of the reports state that the examiner reviewed the Veteran's claims file or medical records, the evaluations properly assessed the current levels of the disabilities.  The examiners considered the Veteran's medical histories, including his lay reports of his symptoms; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011)  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Right Ankle Strain

Diagnostic Code 5271 provides a 20 percent rating where there is marked limitation of ankle motion.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

The evidence before the Board does not demonstrate that the Veteran's right ankle strain results in marked limitation of motion.  Diagnostic Code 5271.  While the term "marked" is not defined by regulation, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees.  See Diagnostic Code 5270.  

The record shows that the Veteran has some limitation of motion of the right ankle.  However, the record simply does not show that the Veteran's limitation of motion of the right ankle approximates ankylosis of the ankle in plantar flexion, less than 30 degrees.  The 2007 VA examination report shows active plantar flexion to 28 degrees, and active dorsiflexion to 2 degrees, each with no pain.  The 2012 VA examination report shows plantar flexion to 40 degrees, with no pain, and zero degrees of dorsiflexion, with a little pain.  The report includes results of repetitive motion testing, which also fail to show that right ankle pain has caused functional loss approximating ankylosis of the ankle in plantar flexion, less than 30 degrees.  In fact, the Veteran's dorsiflexion improved to 10 degrees.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.  

In addition, the record is negative for ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os clacis or astralgus, or an astragalectomy.  Thus, an initial evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5270, 5272, 5273 or 5274.

Ankylosing Spondylitis of the Lumbar Spine

The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated as intervertebral disc syndrome (Diagnostic Code 5243) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

The Incapacitating Episodes Formula provides that a 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The Incapacitating Episodes Formula does not provide any evaluation in excess of 60 percent.  

Note (1) to the Incapacitating Episodes Formula provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) to the Incapacitating Episodes Formula provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Diagnostic Code 5243. 

The evidence before the Board does not demonstrate that the Veteran's spine disability warrants a 20 percent evaluation under the General Rating Formula or the Incapacitating Episodes Formula, prior to May 21, 2012.  The 2007 VA examination report shows that the Veteran had some limitation of motion of the lumbar spine.  However, even after repetitive testing, flexion was to more than 60 degrees, and the combined range of lumbar motion was more than 120 degrees.  The report also reflects that the Veteran had no muscle spasm, guarding resulting in abnormal gait, postural abnormalities, or fixed deformities or bladder or bowel disturbances.  See the General Rating Formula.  The report is also negative for any incapacitating episodes.  See the Incapacitating Episodes Formula.

The evidence before the Board does not demonstrate that the Veteran's spine disability warrants an evaluation in excess of 60 percent evaluation under the General Rating Formula or the Incapacitating Episodes Formula, from May 21, 2012.  The evidence does not show that the Veteran's service-connected lumbar spine disability results in, or approximates, unfavorable ankylosis of the entire lumbar spine.  See the General Rating Formula.  The Incapacitating Episodes Formula does not provide an evaluation in excess of the Veteran's current 60 percent evaluation. 

The Veteran's Subjective Complaints

The Board has considered the Veteran's credible complaints of right ankle and lumbar spine pain, made during the VA examinations, while seeking private treatment and in correspondence to VA.  He asserts that pain from service-connected disabilities requires him to miss many days of work and submitted a September 2008 warning letter from his employer.  In an October 2008 email, a co-worker states that he had witnessed the Veteran walk with discomfort.  He could tell there was something wrong with the Veteran's back and legs.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran and his witness are competent to report his right ankle and lumbar spine symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's service-connected right ankle and lumbar spine disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which these disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for the claimed increased evaluations.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the Veteran's service-connected right ankle or lumbar spine disabilities has caused functional loss warranting higher initial evaluations under the relevant Diagnostic Codes.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right ankle and lumbar spine disabilities on appeal are contemplated in the evaluations now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's right ankle and lumbar spine disabilities.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's disabilities result in pain, limitation of motion and incapacitating episodes.  The relevant Diagnostic Codes discussed above provide ratings based on limitation of motion and incapacitating episodes.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the Rating Schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability pictures are contemplated by the Rating Schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his right ankle and lumbar spine disabilities render him unable to secure and follow a substantially gainful occupation. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 10 percent for right ankle sprain, or an initial evaluation for ankylosing spondylitis of the lumbar spine in excess of 10 percent, before May 21, 2012, or in excess of 60 percent from May 31, 2012.


ORDER

An initial evaluation for right ankle sprain in excess of 10 percent is denied.

An initial evaluation for ankylosing spondylitis of the lumbar spine in excess of 10 percent, before May 21, 2012, and in excess of 60 percent from May 31, 2012, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


